UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                       Before
                       CELTNIEKS, SCHASBERGER, and BURTON
                              Appellate Military Judges

                           UNITED STATES, Appellee
                                        v.
                          Specialist JOSEPH R. SPARKS
                          United States Army, Appellant

                                   ARMY 20160099

                       Headquarters, 82d Airborne Division
                         Richard J. Henry, Military Judge
      Lieutenant Colonel Susan K. McConnell, Staff Judge Advocate (pretrial)
            Colonel Travis L. Rogers, Staff Judge Advocate (post-trial)

For Appellant: Lieutenant Colonel Melissa R. Covolesky, JA; Captain Katherine L.
DePaul, JA; Captain Joshua B. Fix, JA (on brief).

For Appellee: Colonel Tania M. Martin, JA; Lieutenant Colonel Eric K. Stafford,
JA; Major Michael E. Korte, JA (on brief).


                                    31 August 2017
                              ----------------------------------
                               SUMMARY DISPOSITION
                              ----------------------------------

Per Curiam:

       A military judge sitting as a general court-martial convicted appellant,
pursuant to his pleas, of four specifications of conspiracy to commit larceny, four
specifications of larceny, and two specifications of unlawful entry, in violation of
Articles 81, 121, and 134, Uniform Code of Military Justice, 10 U.S.C. §§ 881, 921,
934 (2012) [hereinafter UCMJ]. The military judge sentenced appellant to a bad-
conduct discharge, confinement for thirty months, and reduction to the grade of E-1.
The military judge granted one day of confinement credit. The convening authority
approved a bad-conduct discharge confinement for twenty-six months, reduction to
the grade of E-1, and one day of confinement credit.

        This case is before us for review pursuant to Article 66, UCMJ. Appellant
raises one assignment of error. Appellant asks this court to provide appropriate
relief to remedy the dilatory post-trial processing of his case. We agree relief is
appropriate in this case and grant ten days confinement credit. The matters
personally raised by appellant pursuant to United States v. Grostefon, 12 M.J. 431
(C.M.A. 1982), are without merit.
SPARKS—ARMY 20160099

                             LAW AND DISCUSSION

       The convening authority took action 246 days after the sentence was
adjudged, 238 days of which are attributable to the government. The record in this
case consists of five volumes and the trial transcript is 508 pages. It took twenty
days for the staff judge advocate (SJA) to sign the staff judge advocate’s
recommendation (SJAR) and fifty-five days for him to sign the Addendum to the
SJAR (Addendum). The defense counsel twice requested speedy post-trial
processing. The first time was at the conclusion of trial, and the second time was on
day 120–prior to the signing of the SJAR or the Addendum. While the Addendum
lays out a timeline of the post-trial processing from adjournment of the court-martial
to receipt of the Rules for Courts-Martial [hereinafter R.C.M.] 1105 and 1106
matters, it does not include an explanation why it took fifty-five days from receipt of
the R.C.M. 1105 and 1106 matters until the signing of the Addendum. Nevertheless,
the SJA concluded the government diligently attempted to protect appellant’s post-
trial due process rights.

       Although we find no due process violation in the post-trial processing of
appellant’s case, we must still review the appropriateness of the sentence in light of
the dilatory post-trial processing. UCMJ art. 66(c); United States v. Tardif, 57 M.J.
219, 224 (C.A.A.F. 2002) (“[Pursuant to Article 66(c), UCMJ, service courts are]
required to determine what findings and sentence ‘should be approved,’ based on all
the facts and circumstances reflected in the record, including the unexplained and
unreasonable post-trial delay.”). See generally United States v. Toohey, 63 M.J.
353, 362-63 (C.A.A.F. 2006); United States v. Ney, 68 M.J. 613, 617 (Army Ct.
Crim. App. 2010); United States v. Collazo, 53 M.J. 721, 727 (Army Ct. Crim. App.
2000). We find relief from this court is appropriate as the unexplained delay could
“adversely affect the public’s perception of the fairness and integrity of military
justice system . . . .” Ney, 68 M.J. at 617. Thus, we provide relief in our decretal
paragraph.

                                  CONCLUSION

       Upon consideration of the entire record, the findings of guilty are
AFFIRMED. Given the dilatory post-trial processing, we affirm only so much of
the sentence as provides for a bad-conduct discharge, twenty-five months and
twenty days confinement, and reduction to the grade of E-1. All rights, privileges,
and property, of which appellant has been deprived by virtue of that portion of the
sentence set aside by this decision, are ordered restored. See UCMJ arts. 58a(b),
58b(c), 75(a).




                                          2
SPARKS—ARMY 20160099



                       FOR
                        FORTHE
                            THECOURT:
                                COURT:




                       MALCOLM H. SQUIRES, JR.
                        MALCOLM
                       Clerk of Court H. SQUIRES, JR.
                        Clerk of Court




                        3